t c no united_states tax_court peter d adkison petitioner v commissioner of internal revenue respondent docket no filed date r sent to p a notice_of_deficiency for p filed a petition seeking to invoke the court’s jurisdiction to redetermine the deficiency and to decide p’s claim for relief under sec_6015 i r c r moved to dismiss for lack of jurisdiction on the grounds the notice_of_deficiency is invalid because the underlying adjustments constitute partnership items that are the subject of an ongoing partnership- level proceeding in federal district_court and p’s claim for relief under sec_6015 i r c constitutes an affected_item that can be reviewed only after the partnership-level proceeding is completed the parties agree that the notice_of_deficiency is invalid because the underlying adjustments constitute partnership items that are the subject of an ongoing partnership-level proceeding in federal district_court p opposes dismissal of his claim under sec_6015 i r c held the court lacks jurisdiction to review p’s claim for relief under sec_6015 i r c because in the context of the tefra partnership proceeding p’s claim for relief from joint_and_several_liability on a joint_return may be raised only after r has sent a notice of computational adjustment following the completion of partnership-level proceedings john mark colvin for petitioner thomas d greenaway for respondent opinion cohen judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground the notice_of_deficiency is invalid and prohibited by sec_6225 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background the parties stipulated certain facts solely for our action on respondent’s motion to dismiss for lack of jurisdiction peter d adkison petitioner resided in seattle washington at the time that he filed his petition petitioner filed a joint federal_income_tax return for with his spouse cathleen s adkison the adkisons claimed deductions and losses on their tax_return in connection with their participation in a partnership known as shavano strategic investment fund llc shavano shavano engaged in a tax_shelter transaction referred to as bond linked issue premium structure or blips the adkisons separated in date and were divorced in late in in response to an internal_revenue_service irs announcement soliciting taxpayers to disclose their participation in certain tax_shelter transactions the adkisons informed the irs that they participated in the blips transaction through shavano during during the irs began an examination of the adkisons’ tax_return in petitioner submitted to the irs an election to participate in a settlement program pertaining to the shavano tax_shelter transaction although the parties attempted to draft a final closing_agreement with regard to petitioner’s tax_liability for the negotiations failed when petitioner requested that the closing_agreement include language stating that petitioner was entitled to relief pursuant to sec_6015 which provides that taxpayers filing a joint_return may seek an allocation of the tax_liability associated with the return in date petitioner remitted to the irs dollar_figure million to be posted as a cash bond against his tax_liability for on date respondent sent a notice of final_partnership_administrative_adjustment fpaa to shavano for its taxable_year ended date in date a partner other than the tax_matters_partner of shavano filed a petition_for_readjustment with the u s district_court for the northern district of california district_court case on date petitioner submitted to the irs a form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability on the joint_return he filed for the taxable_year petitioner requested that the full amount of the tax due for be allocated in equal shares to him and to cathleen adkison pursuant to sec_6015 petitioner has not received a notice_of_determination from the irs with regard to his form_8857 on date respondent sent a joint notice_of_deficiency for to petitioner and cathleen adkison the deficiency of dollar_figure set forth in the notice is attributable to the following adjustments related to the adkisons’ participation in shavano the disallowance of a capital_loss of dollar_figure the disallowance of a partnership loss of dollar_figure and a reduction of itemized_deductions investment_interest expense of dollar_figure the notice_of_deficiency includes an explanation that respondent made a number of alternative determinations including a determination that shavano was a sham and or shavano was formed solely for the purposes of tax_avoidance on date petitioner filed a petition with the court petitioner asserted in the petition that he was invoking the court’s jurisdiction to redetermine the deficiency under sec_6213 and to review respondent’s failure to respond to petitioner’s request for an allocation of his tax_liability for under sec_6015 on date respondent filed a motion to dismiss for lack of jurisdiction asserting that the notice_of_deficiency is invalid because the adjustments therein constitute affected items that are dependent upon the completion of partnership- level proceedings in the district_court case sec_6221 sec_6225 a respondent further asserts that petitioner submitted his claim for relief under sec_6015 prematurely insofar as the partnership-level proceedings have not been completed and in any event respondent did not assert a deficiency against petitioner within the meaning of sec_6015 petitioner agrees that the court lacks jurisdiction in this case to redetermine a deficiency pursuant to sec_6213 because the notice_of_deficiency is invalid petitioner maintains however that he is an individual against whom a deficiency has been asserted within the meaning of sec_6015 and therefore he properly invoked the court’s jurisdiction to review his claim for relief under sec_6015 discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 the jurisdictional dispute in this case requires an examination of the interrelationship between the court’s jurisdiction to review a claim for relief from joint_and_several_liability on a joint_return under sec_6015 and the court’s jurisdiction under the unified partnership audit and litigation procedures contained in sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 sec_6015 sec_6013 provides that if a husband and wife file a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several however sec_6015 provides that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return for a detailed discussion of the legislative_history of sec_6015 and its predecessor sec_6013 see 115_tc_183 affd 282_f3d_326 5th cir congress vested the tax_court with jurisdiction to review a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under various circumstances see 115_tc_118 114_tc_354 a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense in a petition for redetermination filed in response to a notice_of_deficiency under sec_6213 see 114_tc_276 in addition a taxpayer may file with the court a so-called stand-alone petition seeking relief from joint_and_several_liability on a joint_return if the commissioner issues a final_determination letter denying the taxpayer’s claim for such relief or the commissioner has failed to rule on the taxpayer’s claim for relief within months of its filing see sec_6015 117_tc_279 corson v commissioner supra pincite a taxpayer also may request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 tefra partnership provisions the proper tax treatment of any partnership_item generally is determined at the partnership level pursuant to the tefra partnership provisions the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of subtitle a such item is more appropriately determined at the partnership level than at the partner level sec_6231 partnership items normally include each partner’s proportionate share of the partnership’s aggregate items of income gain loss deduction or credit sec_301_6231_a_3_-1 proced admin regs partnership items are distinguished from affected items which are defined in sec_6231 as any item to the extent such item is affected by a partnership_item 95_tc_209 the first type of affected_item is purely a computational adjustment made to record the change in a partner’s tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra pincite once the decision in a partnership- level proceeding is final the commissioner is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency sec_6225 a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is an adjustment to a partner’s tax_liability to reflect the proper treatment of a partnership_item that is dependent upon factual determinations to be made at the individual partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to those affected items that require partner-level determinations see n c f energy partners v commissioner supra pincite see also 102_tc_683 a valid notice_of_deficiency concerning an affected_item generally is dependent upon a final_decision in the underlying partnership- level proceeding sec_6225 gaf corp subs v commissioner supra pincite citing 99_tc_325 see crowell v commissioner supra pincite in congress passed the taxpayer_relief_act_of_1997 publaw_105_34 and b 111_stat_1025 amending the tefra provisions to add specific rules that are applicable when the spouse of a partner seeks relief from joint_and_several_liability on a joint tax_return as discussed in detail below the new provisions set forth in section a and c prescribe the procedures under which a spouse of a partner seeking relief under sec_6015 may raise such a claim either in a deficiency proceeding or in a refund_suit section a and c is effective as if included in tefra as originally enacted see taxpayer_relief_act_of_1997 sec_1237 111_stat_1026 section a a provides in part sec a coordination with deficiency proceedings -- special rule in case of assertion by partner’s spouse of innocent spouse relief -- a notwithstanding sec_6404 if the spouse of a partner asserts that sec_6013 applies with respect to a liability that is attributable to any adjustment to a partnership_item then such spouse may file with the secretary within days after the notice of computational adjustment is mailed to the spouse a request for abatement of the assessment specified in such notice upon receipt of such request the secretary shall abate the assessment any reassessment of the tax with respect to which an abatement is made under this subparagraph shall be subject_to the deficiency procedures prescribed by subchapter_b to summarize section a a provides that after the commissioner has issued to the spouse of a partner a notice of computational adjustment following the completion of a partnership-level proceeding the commissioner upon the request of the spouse must abate the underlying assessment to permit the spouse to assert a claim for relief from joint_and_several_liability pursuant to the deficiency procedures of subchapter_b in addition to the deficiency procedures described above section c provides in pertinent part sec c claims arising out of erroneous computations etc -- rules for seeking innocent spouse relief -- a in general --the spouse of a partner may file a claim_for_refund on the ground that the secretary failed to relieve the spouse under sec_6015 from a liability that is attributable to an adjustment to a partnership_item including any liability for any penalties additions to tax or additional_amounts relating to such adjustment b time for filing claim --any claim under subparagraph a shall be filed within months after the day on which the secretary mails to the spouse the notice of computational adjustment referred to in subsection a a in sum section c a and b provides that the spouse of a partner may file a claim for relief from a tax_liability attributable to an adjustment to a partnership_item within months after the commissioner has mailed to the spouse a notice of computational adjustment in connection with these provisions section c c provides that if the commissioner disallows the spouse’s claim for relief under sec_6015 the spouse may bring a refund_suit within the period specified in section c which in turn refers to sec_6532 relating to periods of limitations on refund suits sec_6015 provides that no credit or refund shall be allowed in respect of a claim for relief under sec_6015 c -- the provision on which petitioner relies when section a and c was originally enacted in both provisions contained express references to sec_6013 one year later however congress added new sec_6015 to the internal_revenue_code and made conforming amendments striking sec_6013 and replacing the reference to sec_6013 appearing in section c a with a reference to sec_6015 see irs restructuring and reform act of publaw_105_206 e and 112_stat_740 by all appearances congress simply overlooked the reference to sec_6013 contained in section a a and failed to make a conforming amendment to that section in any event both provisions reflect congressional intent that the spouse of a partner may initiate a claim for relief from joint_and_several_liability attributable to an adjustment of a partnership_item only after the commissioner issues to the spouse a notice of computational adjustment following the completion of a partnership-level proceeding with the foregoing as background we return to the parties’ contentions the affected items notice_of_deficiency the court’s jurisdiction to redetermine a deficiency attributable to an affected_item is dependent upon a valid affected items notice_of_deficiency and a timely filed petition crowell v commissioner t c pincite the record reflects and the parties agree that the adjustments set forth in the notice_of_deficiency are attributable to adjustments to partnership items those partnership items are the subject of the partnership-level proceeding that is pending before the district_court under the circumstances it follows that the notice_of_deficiency is invalid and it is insufficient to permit petitioners to invoke the court’s jurisdiction to redetermine a deficiency under sec_6213 gaf corp subs v commissioner t c pincite maxwell v commissioner t c pincite sec_6015 although petitioner may not invoke the court’s jurisdiction under sec_6213 the petition includes allegations that petitioner is entitled to relief from joint_and_several_liability on a joint_return under sec_6015 respondent maintains that the court lacks jurisdiction to review petitioner’s claim for relief under sec_6015 because the notice_of_deficiency upon which the petition is based is invalid and petitioner’s entitlement to relief under sec_6015 is an affected_item that may be adjudicated only following a final_decision in the related partnership-level proceeding respondent relies primarily on life care cmtys of am v commissioner tcmemo_1997_95 and mann-howard v commissioner tcmemo_1992_537 for the proposition that the spouse of a partner must prosecute a claim for relief under sec_6015 in an affected items proceeding petitioner asserts that various developments in this case including the parties’ attempt to settle petitioner’s tax_liability for and eventually the issuance of both the fpaa and the invalid notice_of_deficiency demonstrate that respondent asserted a deficiency against him within the meaning of sec_6015 as petitioner sees it his petition is a valid stand-alone petition for relief under sec_6015 taking into account the ongoing partnership-level proceeding we conclude that respondent has not asserted a deficiency against petitioner within the meaning of sec_6015 as explained below petitioner’s claim for relief under sec_6015 is premature and will not crystallize into a justiciable case or controversy until the underlying partnership- level proceeding is final and respondent has issued to petitioner a notice of computational adjustment the question of when the court may exercise jurisdiction to review a claim for relief from joint_and_several_liability on a joint_return in the context of a tefra partnership proceeding is not a new one in cases such as 98_tc_48 and marthinuss v commissioner tcmemo_1995_58 the court indicated that the spouse of a partner is not entitled to an adjudication of his or her entitlement to relief from joint_and_several_liability on a joint_return in a partnership-level proceeding further in cases such as life care cmtys of am v commissioner supra and mann- howard v commissioner supra the court indicated that the spouse of a partner normally would be able to prosecute a claim for relief from joint_and_several_liability on a joint_return in response to an affected items notice_of_deficiency issued after the completion of partnership-level proceedings as previously discussed congress prescribed specific procedures for purposes of tefra partnership actions under which the spouse of a partner is permitted to obtain an adjudication of a claim for relief from joint_and_several_liability on a joint_return section a which refers to sec_6013 now stricken provides a remedy in the form of a deficiency proceeding whereas section c provides an alternative remedy in the form of a refund action significantly in either case the spouse of a partner may assert a claim for relief from joint_and_several_liability only after the commissioner has issued to the spouse a notice of computational adjustment however the commissioner may issue a notice of computational adjustment to a partner or the spouse of a partner only following the completion of proceedings at the partnership level sec_6225 consistent with the foregoing the court has exercised its jurisdiction to review stand-alone petitions filed with the court pursuant to sec_6015 after the commissioner issued to the spouse of a partner a notice of computational adjustment see 117_tc_279 abelein v commissioner tcmemo_2004_274 consistent with the preceding discussion we conclude that petitioner is not a person against whom a deficiency has been asserted within the meaning of sec_6015 the related partnership-level proceedings have not been completed and respondent has not had the occasion to issue to petitioner either a notice of computational adjustment or a valid affected items notice_of_deficiency until one of those events occurs or respondent institutes a collection action under sec_6320 and or petitioner’s claim for relief under sec_6015 is premature and the court lacks jurisdiction to consider it because the court lacks jurisdiction over the petition in this case respondent’s motion to dismiss for lack of jurisdiction will be granted to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered granting respondent’s motion to dismiss for lack of jurisdiction
